Citation Nr: 0501377	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-00 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include arthritis.  

2.  Entitlement to service connection for a left knee 
disorder, to include arthritis.  

3.  Entitlement to service connection for a right shoulder 
disorder, to include arthritis.  

4.  Entitlement to service connection for a left shoulder 
disorder, to include arthritis.  

5.  Entitlement to service connection for residuals of dental 
surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Any right knee complaints treated in service were acute 
and transitory and were completely resolved by the time the 
veteran separated from service; there is no medical opinion, 
based on examination of the veteran and review of the entire 
record, of a nexus between currently diagnosed right knee 
bursitis and military service.  

3.  There are no medical findings or medical opinion, based 
on examination of the veteran and review of the entire 
record, of any underlying pathology to support the veteran's 
subjective complaints of left knee pain, to include no 
clinical or x-ray findings of arthritis in the left knee.  

4.  There are no medical findings or medical opinion, based 
on examination of the veteran and review of the entire 
record, of any underlying pathology to support the veteran's 
subjective complaints of right shoulder pain, to include no 
clinical or x-ray findings of arthritis in the right 
shoulder.  

5.  There are no medical findings or medical opinion, based 
on examination of the veteran and review of the entire 
record, of any underlying pathology to support the veteran's 
subjective complaints of left shoulder pain, to include no 
clinical or x-ray findings of arthritis in the left shoulder.  

6.  There is no medical evidence or medical opinion, based on 
examination of the veteran and review of the entire record, 
that the veteran has residuals of in-service dental surgery.  


CONCLUSIONS OF LAW

1.  Right knee disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.303, 3.326(a) (2004).  

2.  Left knee disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.303, 3.326(a) (2004).  

3.  Right shoulder disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.303, 3.326(a) (2004).  

4.  Left shoulder disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.303, 3.326(a) (2004).  

5.  Residuals of dental surgery were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.303, 3.326(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In the case at hand, the veteran's substantially complete 
application was received in July 1999 for entitlement to 
service connection for, in pertinent part, the disorders 
currently under consideration.  The initial determination was 
made in April 2000, which denied service connection for those 
disorders on the basis that the claims were not well 
grounded.  The provisions of the VCAA superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  The VCAA eliminates the concept of a well grounded 
claim and redefines VA's duty to assist the veteran.  Hence, 
if a claim was denied using the Morton procedures, the 
claimant has a right to have that claim readjudicated, if the 
claim became final subsequent to the time of the Morton 
decision, decided July 14, 1999, under the VCAA.  The Board 
notes that the RO has properly readjudicated the claims of 
service connection for the issues at hand on a de novo basis, 
as will the Board.  

In February 2001 and June 2001, the veteran was informed of 
the VCAA, which also advised him of the development actions 
required by the statute.  A statement of the case was issued 
in November 2002, which contained the pertinent provisions of 
the VCAA.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Hence, there has been substantial compliance with Pelegrini 
II in that the appellant has received the VCAA content-
complying notice and there has been proper subsequent VA 
process.  See Pelegrini II.  

Service Connection

A veteran seeking disability benefits must establish:  (1) 
status as a veteran;  (2) the existence of a disability;  (3) 
a connection between the veteran's service and the 
disability;  (4) the degree of the disability; and  (5) the 
effective date of the disability.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in-
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The Board has reviewed the voluminous medical evidence in 
this case.  However, the Board will confine its discussion of 
the evidence to only that as it relates to each issue.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

A.  Right Knee

The veteran maintains he has arthritis pain in his right 
knee, which he claims began while he was on active military 
service.  Review of his service medical records show that his 
lower extremities were normal at service entry.  In February 
1989, he complained of right calf pain, status post a 
"split" injury descending some stairs.  He had pain while 
walking and full flexion at the knee.  Examination revealed 
full range of motion without instability, with pain on 
motion.  The report of a service extension physician 
examination, dated in July 1989, revealed normal lower 
extremities.  Periodic examination report of May 1994 notes a 
history of right knee pain; examination revealed normal lower 
extremities.  At service retirement physical examination in 
April 1999, he gave a history of swollen or painful joints.  
On examination, his lower extremities were found to be 
normal.  

The report of the veteran's post-service March 2000 VA 
orthopedic examination notes complaints of daily right knee 
pain, worse with weather changes.  He was not using a knee 
brace or crutches; gait was normal.  Range of motion of the 
right knee was to 0 degrees extension and to 140 degrees 
flexion.  There was no effusion; no ligamentous laxity with a 
negative drawer sign (no instability) and a negative McMurray 
sign (no menisci tears).  X-rays of the right knee revealed 
no evidence of fracture; there was a slight fullness of the 
suprapatellar region.  The diagnosis was mild bursitis in the 
right knee.  

Analysis

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is a disability (residuals) as a result of that disease or 
injury.  See 38 U.S.C.A. §§ 1110, 1131.  There must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus, 
or link, between the in-service injury or disease and the 
current disability (medical evidence).  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b); see also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

The veteran is currently diagnosed as having mild bursitis in 
the right knee.  This condition was not shown to be present 
in service, nor is there a medical opinion, based on 
examination of the veteran and review of the record, of a 
nexus or link between the recently diagnosed bursitis and a 
disease or injury in service.  There is no medical evidence, 
either clinical or x-ray, of any arthritis in the right knee.  
The service medical records do show that he was seen for an 
acute right knee condition in early 1989, but that condition 
had completely resolved by the time he underwent a physical 
examination in July 1989 for an extension of military 
service.  Subsequent service medical records do not show any 
further complaints or symptomatology associated with right 
knee problems.  Under the circumstances, any right knee 
condition treated in service was acute and transitory, which 
had completely resolved by the time he was separated from 
service.  Further, there is no medical opinion, based on 
examination of the veteran and review of the entire record, 
to include the veteran's service medical records, of a nexus, 
or link, between currently shown right knee bursitis and his 
alleged complaints of pain in service or to an injury in 
service.  Also, there is no medical opinion that any right 
knee problem in service was anything other than an acute and 
transitory condition that had completely resolved by the time 
he was separated from service, as evidenced by the objective 
medical finding of normal lower extremities at separation 
from service.  

While the veteran may well believe that he has a right knee 
disorder, to include arthritis in the knee, which he contends 
is due to his active military service, the Board would like 
to emphasize that it is the province of trained health care 
professional to enter conclusions that require medical 
opinion, such as the diagnosis of a disability or an opinion 
as to the etiology of that disability.  In this case, the 
veteran's evidentiary assertions regarding the relationship 
between any alleged right knee disorder and his military 
service are found to be inherently incredible when viewed in 
the context of the total record.  While the veteran may be 
competent to offer evidence regarding symptoms, such as 
subjective complaints of right knee pain, see Savage v. 
Gober, 10 Vet. App. 489 (1997), he is not competent to 
diagnose the presence of any underlying pathology to support 
those complaints or to relate the presence of a current 
disability to any particular event or period of time; hence, 
his contentions in this regard have no probative value.  An 
appropriate medical expert must identify such a relationship, 
which involves a medical diagnosis (and nexus to service).  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App 609, 611 
(1992).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  The Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the board is unable to 
identify a reasonable basis for granting service connection 
for a right knee disability, to include claimed arthritis in 
the right knee.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

B.  Left Knee

The service medical records show that the veteran's lower 
extremities were normal at the time of his entry onto active 
service.  In July 1987, while playing, he stepped on a 
softball, which resulted in left knee pain and mild swelling.  
X-rays revealed a normal left knee and the diagnosis was left 
knee sprain.  He wore a brace on the knee for a few days, and 
then returned to full ambulation without the brace.  In 
February 1994, he was seen for left knee pain after falling 
on ice and hitting his left knee against the bumper of an 
automobile.  X-rays were negative for any fracture.  The 
report of a periodic military service physical examination, 
dated in May 1994, reveals that the veteran's lower 
extremities were normal.  Likewise, the report of his April 
1999 retirement physical examination notes normal lower 
extremities.  No where in these records is there any 
indication, either clinical or by x-ray finding, of arthritis 
in the left knee.  

The report of the veteran's March 2000 VA orthopedic 
examination notes he had a normal gait.  On examination of 
the left knee, ranges of motion of the knee were:  flexion 
was to 140 degrees and extension to 0 degrees.  There was no 
effusion and no ligamentous laxity, with a negative drawer 
sign and a negative McMurray sign.  The examiner felt that an 
x-ray of the left knee was not warranted based on the 
negative clinical examination.  

Analysis

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau, 2 Vet. App. at 143-144.  In this case, 
there is no medical evidence establishing that the veteran 
currently has any left knee disability, as none was shown on 
recent VA examination.  As for his complaints of left knee 
pain, there is no medical findings, based on examination of 
the veteran and review of the entire record, to include his 
service medical records, of any underlying pathology to 
support such complaints.  The recent VA orthopedic 
examination revealed the left knee had full range of motion, 
without any subjective complaints of pain on motion.  See 
38 C.F.R. § 4.71, Plate II.  There were no findings of left 
knee instability or arthritis in the knee.  Also, there is no 
medical opinion that the left knee problems treated in 
service were anything other than acute and transitory 
conditions that had completely resolved by the time the 
veteran was separated from military service, as evidenced by 
findings of normal lower extremities at separation from 
service and on recent VA examination.  

Under the circumstances of this case, the Board must conclude 
that there is no competent medical evidence establishing that 
the veteran currently has a left knee disorder, to include 
alleged arthritis in the left knee.  As such, there is no 
basis for allowance of the claim.  See Brammer, 3 Vet. App. 
at 225; Rabideau, 2 Vet. App. at 144.  

The veteran's evidentiary assertions regarding his alleged 
left knee disorder, to include his subjective complaints of 
left knee pain, and his military service are not credible 
because, as a layman, he is not competent to diagnose the 
presence of any underlying pathology to support those 
complaints, to diagnose a current disability, or to relate 
the presence of a current disability to any particular event 
or period of time; hence, his contentions in this regard have 
no probative value.  See Jones, 7 Vet. App. at 137; Espiritu, 
2 Vet. App. at 294-95.  A claim must be supported by evidence 
and sound medical principles, not just assertions.  See 
Tirpak, 2 Vet. App at 611.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for a left knee disability, 
to include arthritis of the left knee.  See 38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 
at 55-57.  

C.  Right Shoulder

Review of the service medical records does not show any 
complaints or symptomatology pertaining to the veteran's 
right shoulder.  The reports of his in-service physical 
examinations consistently note that his upper extremities 
were normal.  There is no indication any where in these 
records, either on clinical examination by x-ray findings, of 
arthritis in the right shoulder.  

The report of the veteran's March 2000 VA orthopedic 
examination notes complaints of shoulder pain, worse with 
weather changes.  Examination revealed that the ranges of 
motion of the right shoulder were:  flexion from 0 degrees to 
180 degrees; abduction 0 degrees to 180 degrees, external 
rotation from 0 degrees to 90 degrees; and internal rotation 
from 0 degrees to 70 degrees.  On ranges of motion, there was 
pain along the upper posterior right shoulder region and pain 
to active range of motion at the upper ranges of forward 
flexion and extension.  There was also soreness along the 
periscapular mid and upper right trapezius muscle.  X-rays 
taken of the right shoulder were normal, with no evidence of 
fracture, dislocation or boney abnormality; there were no 
calcifications to suggest tendinitis.  

Analysis

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  See Brammer, 3 Vet. 
App. at 223; Rabideau, 2 Vet. App. at 143-144.  Here, there 
is no medical evidence establishing that the veteran 
currently has any right shoulder disability, as none was 
shown either in service or on recent VA examination.  As for 
his subjective complaints of right shoulder pain on motion 
and objective finding of slight limitation of motion on 
internal rotation, see 38 C.F.R. § 4.71, Plate I, there are 
no medical findings of any underlying pathology to support 
such the veteran's subjective complaints of right shoulder 
pain on motion.  X-rays taken of the right shoulder revealed 
no abnormality, including no findings of arthritis or any 
calcifications to even suggest tendinitis.  

Hence, the Board must conclude that there is no competent 
medical evidence, based on examination of the veteran and 
review of the entire record, to include the service medical 
records, establishing that the veteran currently even has an 
alleged right shoulder disorder, to include arthritis.  As 
such, there is no basis for allowance of the claim.  See 
Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 144; 
see also Jones, 7 Vet. App. at 137; Espiritu, 2 Vet. App. at 
294-95; Tirpak, 2 Vet. App at 611.  In reaching this 
determination, the Board has considered the doctrine of 
reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.   See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert, 1 Vet. App. at 55-57.  

D.  Left Shoulder

The veteran's service medical records show that, while on 
leave in July 1991, he tried climbing over a fence and fell 
landing on his left shoulder.  Examination revealed that the 
shoulder was dislocated due to the fall, and x-rays revealed 
no fracture.  The left arm and shoulder were placed in a 
sling.  Follow-up treatment was for left shoulder dislocation 
due to an impact injury and for complaints of left shoulder 
pain.  The report of his May 1994 service extension physical 
examination notes normal upper extremities.  In November 
1996, he was seen for complaints of numbness and tingling of 
the left shoulder, after completing a lot of yard work the 
week before.  On examination, there was no cervical numbness 
or tenderness; range of motion of the left shoulder was 
normal; strength and sensory were intact; and grip strength 
was normal.  There are no subsequent service medical records 
showing any further left shoulder complaints.  The report of 
his April 1999 military retirement physical examination notes 
the upper extremities were normal.  

The report of the veteran's March 2000 VA orthopedic 
examination notes complaints of left shoulder pain, worse 
with weather changes.  Examination revealed that the ranges 
of motion of the left shoulder were:  flexion from 0 degrees 
to 180 degrees; abduction 0 degrees to 180 degrees, external 
rotation from 0 degrees to 90 degrees; and internal rotation 
from 0 degrees to 70 degrees.  On ranges of motion, there was 
pain to active range of motion at the upper ranges of forward 
flexion and extension.  

Analysis

Service connection may be granted for a chronic disability 
which began in military service or was caused by some event 
or experience in service.  In the case at hand, he was 
treated in service for a dislocated left should due to an 
impact injury.  However, subsequent service medical records 
show that, following treatment for the injury, his left 
shoulder was found to be normal, with no medical evidence of 
fracture or arthritis, either on clinical evaluation or by x-
ray findings.  Recent VA orthopedic examination found the 
left shoulder was normal, with full range of motion, except 
for slight limitation of internal rotation.  See 38 C.F.R. 
§ 4.71, Plate I.  Although he complains of left shoulder 
pain, medical evaluations have failed to find any objective 
evidence of any underlying pathology to support those 
complaints.  More importantly, there is no medical opinion, 
based on examination of the veteran and review of the entire 
record, including the veteran's service medical records, that 
the dislocation of the left should in service was anything 
other than an acute and transitory condition that had 
completely resolved by the time he had separated from active 
military service or that any injury or incident noted in 
service was medically related to his current complaints of 
left shoulder pain.  In addition, there is no medical 
evidence, either through clinical evaluation or by x-ray 
findings, of any alleged left shoulder arthritis.  

Although the veteran maintains he experiences pain in his 
left shoulder and alleges the presence of arthritis in the 
left shoulder, which asserts is associated with his active 
military service, his assertions regarding the presence of a 
left shoulder disorder and his claim of service causation are 
not credible because, as a layman, he is not competent to 
diagnose the presence of any underlying pathology to support 
his subject complaints of left shoulder pain or to relate the 
presence of a current disability to any particular event or 
period of time; hence, his contentions in this regard have no 
probative value.  See Jones, 7 Vet. App. at 137; Espiritu, 2 
Vet. App. at 294-95.  A claim must be supported by evidence 
and sound medical principles, not just assertions.  See 
Tirpak, 2 Vet. App at 611.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for a left shoulder 
disability, to include the alleged presence of arthritis in 
that shoulder.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert, 1 Vet. App. at 55-57.  

E.  Residuals of Dental Surgery

Review of the veteran's service dental records show that he 
underwent gingival graft in November 1981, which, by mid-
December 1981, was healing well.  In late 1990, he underwent 
replacement flap periodontal surgery consisting of a tissue 
graft of the front gum of the lower jaw.  This was well-
healed by mid-December 1990.  In May 1992, the veteran was 
seen for complaints of temporomandibular joint (TMJ) pain.  
He was advised to use a night guard, night splints.  In 
December 1997, he was seen for complaints of TMJ pain and TMJ 
"popping."  On examination, TMJ inflammation was diagnosed 
and he was treated with Motrin.  Follow-up evaluations in 
early 1998 revealed an improved condition and he was provided 
a hard night guard to prevent the clinching of his teeth.  

The veteran's March 2000 VA examination of his mouth and gums 
revealed a normal mouth, tongue, and normal lips.  The report 
notes that he was still using night splints for TMJ.  The 
examiner noted that there was no facial disfigurement, no 
interference with mastication, and no interference with 
speech.  His teeth and gums appeared to be in good repair, 
and no erosions or wounds were seen.  

Analysis

As noted earlier, service connection may be granted if the 
weight of the evidence establishes that a disability was 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. §§ 1110,1131; 38 C.F.R. § 3.303(a).  Notwithstanding 
the lack of a diagnosis in service, service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertaining to service, 
establishes that the disease was incurred in service.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); see also Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  

Although there is a record of treatment in service for 
surgery consisting of gingival grafts, the grafts have healed 
without residual disability.  Recent VA examination found no 
facial disfigurement, no interference with chewing, no speech 
impairment, and no disorder of the tongue.  There was no 
mouth or gum erosion or wound.  The examiner noted that the 
veteran had a normal mouth, lips, and tongue.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. at 223; Rabideau, 2 
Vet. App. at 143-144.  In this case, there is no medical 
evidence establishing that the veteran currently has any 
residuals of periodontal surgery performed while he was on 
active military service.  Under the circumstances, the Board 
finds that there is no competent medical evidence 
establishing that the veteran currently has any residuals of 
in-service oral surgery.  Therefore, without medical evidence 
of a current disability, there is no basis for allowance of 
the claim.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert, 1 Vet. App. at 55-57.  




ORDER

Service connection for a right knee disorder, to include 
arthritis, is denied.  

Service connection for a left knee disorder, to include 
arthritis, is denied.  

Service connection for a right shoulder disorder, to include 
arthritis, is denied.  

Service connection for a left shoulder disorder, to include 
arthritis, is denied.

Service connection for the residuals of dental surgery is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


